UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 15, 2016 GOLDEN ENTERTAINMENT, INC. (Exact name of registrant as specified in its charter) Minnesota 000-24993 41-1913991 (State or other jurisdiction of incorporation) ( Commission File Number) (IRS Employer Identification No.) 6ones Blvd., Las Vegas, Nevada (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (702) 893-7777 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8 .01 Other Events . On April 15, 2016, Golden Entertainment, Inc. (the “Company”) entered into a definitive agreement to acquire substantially all of the assets of Amusement Services, LLC. Amusement Services, LLC is one of the largest distributed gaming operators in the state of Montana and currently operates more than 1,800 gaming devices located in approximately 180 retail locations across the state. The transaction is subject to customary closing conditions and is expected to close by the end of April. The Company plans to fund the approximately $25 million acquisition pricethrough available borrowings under its revolving credit facility. Upon closing, management expects the acquisition to be immediately accretive to the Company’s earnings per share. Cautionary Statement Regarding Forward Looking Statements Thisreport includes “forward-looking” statements, as that term is defined in the Private Securities Litigation Reform Act of 1995 or by the Securities and Exchange Commission in its rules, regulations and releases. Forward-looking statements can generally be identified by the use of words such as “anticipate,” “believe,” “continue,” “could,” “estimate,” “expect,” “forecast,” “intend,” “plan,” “project,” “seek,” “should,” “think,” “will,” “would” and similar expressions. In addition, forward-looking statements include statements regarding the Company’s strategies, objectives, business opportunities and plans for future expansion, developments or acquisitions, anticipated future growth and trends in the Company’s business or key markets, projections of future financial condition, operating results, income, capital expenditures, costs or other financial items (including earnings per share accretion), anticipated regulatory and legislative changes, the Company’s ability to utilize its net operating loss carryforwards (“NOLs”) to offset future taxable income, the timing and amount of distributions to the Company’s shareholders of the net proceeds from the sale of the subordinated promissory note from the Jamul Indian Village, as well as other statements that are not statements of historical fact. Forward-looking statements are based on the Company’s current expectations and assumptions regarding the Company’s business, the economy and other future conditions. These forward-looking statements are subject to assumptions, risks and uncertainties that may change at any time, and readers are therefore cautioned that actual results could differ materially from those expressed in any forward-looking statements. Factors that could cause actual results to differ include: the parties’ ability to satisfy the closing conditions to the pending acquisition of distributed gaming assets, the Company’s ability to realize the anticipated cost savings, synergies and other benefits of the merger of a wholly owned subsidiary of the Company with and into Sartini Gaming and the acquisitions of distributed gaming assets in Montana, and integration risks relating to such transactions, changes in national, regional and local economic and market conditions, legislative and regulatory matters (including the cost of compliance or failure to comply with applicable laws and regulations), increases in gaming taxes and fees in the jurisdictions in which the Company operates, litigation, increased competition, the Company’s ability to renew its distributed gaming contracts, reliance on key personnel (including our Chief Executive Officer, Chief Operating Officer and Chief Financial Officer), the level of the Company’s indebtedness and the Company’s ability to comply with covenants in its debt facilities, terrorist incidents, natural disasters, severe weather conditions, the effects of environmental and structural building conditions, the effects of disruptions to the Company’s information technology and other systems and infrastructure, the occurrence of an “ownership change” as defined in Section 382 of the Internal Revenue Code, and factors affecting the gaming, entertainment and hospitality industries generally. In addition, please refer to the risk factors contained in the Company’s SEC filings available at www.sec.gov, including the Company’s most recent Annual Report on Form 10-K. Readers are cautioned not to place undue reliance on any forward-looking statements, which speak only as of the date of this report. The Company undertakes no obligation to revise or update any forward-looking statements for any reason. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. GOLDEN ENTERTAINMENT, INC. (Registrant) Date: April 15, 2016 /s/ Matthew W. Flandermeyer Name: Matthew W. Flandermeyer Title: Executive Vice President and Chief Financial Officer
